

116 HR 4163 IH: To reauthorize the Bulletproof Vest Partnership Grant Program.
U.S. House of Representatives
2019-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4163IN THE HOUSE OF REPRESENTATIVESAugust 6, 2019Mr. Arrington introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo reauthorize the Bulletproof Vest Partnership Grant Program.
	
 1.Bulletproof Vest Partnership Grant Program reauthorizationSection 1001(a)(23) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(23)) is amended by striking $30,000,000 for fiscal year 2020, and each fiscal year thereafter and inserting $30,000,000 for each of fiscal years 2020 through 2024.
		